DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 remain pending in the application.
Claims 1-20 are rejected under 35 U.S.C. 103.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.
 
Response to Amendment and Arguments
The amendment filed 11/16/2020 has been entered. 
Applicant’s arguments filed 11/16/2020 with respect to the rejection of claims 1-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive due to the amendments to claims 3 and 13. Therefore, the rejection has been withdrawn. 
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive due to the amendments to independent claims 1, 16, and 20 . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 -5, 7-11, 13-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over English et al. (US 2007/0168633), Robinson et al. (Graph Databases. Published 2015-05-04), Presta et al. (US 2015/0095348), and Shaikh et al. (US 8,762,660).

Regarding claim 1, English et al., in the analogous field of optimization of record placement, teaches A computer-implemented method for defragmenting data in a [] database, the method comprising: 
identifying a [data block] that is to be defragmented in the [] database (determines whether any blocks are marked as "dirty", i.e., "to be moved”, ¶ [0064] lines 5-6; Also note, although English et al. does not explicitly describe graph databases and graph nodes/entities, English et al. is open-ended in the type of data structure to which the defragmentation process is applied: other types of data containers, ¶ [0005]);
retrieving the [data block] in the [] database (retrieving the marked blocks, ¶ [0064]);
retrieving a [] ruleset for record placement (retrieving predetermined defragmentation policy for determination of whether any segments should be moved, ¶ [0063]);
moving the [data block] (dirty blocks are relocated (i.e. moved) in order to defragment a database, ¶ [0062]-[0064]).

However, English et al. does not teach a graph database and its related structural elements such as entities and properties.
Robinson et al., in the analogous field of graph databases, teaches a graph database along with its entities and properties. Robinson et al. defines a graph database: a labeled property graph has the following characteristics:  It contains nodes and relationships. Nodes contain properties (key-value pairs). Nodes can be labeled with one or more labels. Relationships are named and directed, and always have a start and end node. Relationships can also contain properties (Page 4). Use nodes to represent entities … (Page 67). Because of the nature of a graph database, data reorganization would involve the movement of a node along with its properties.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of English et al. with that of Robinson et al. and apply the known technique of defragmentation of any data container to the specific data container that is a graph database. Data and free space tends to become fragmented as a storage system ages. Fragmentation can be reduced by defragmenting the storage system. This results in improved read and write performance (English et al. ¶ [0005] – [0006]). 

However, the combination of English et al. and Robinson et al. does not teach based at least in part on a first rule of the dynamic ruleset: determining a number of records for storing the entity and the property in the graph database; and allocating the number of records in a contiguous block of records.
Presta et al., in the analogous field of graph databases, teaches based at least in part on a first rule of the dynamic ruleset: determining a number of records for storing the entity and the property in the graph database; and allocating the number of records in a contiguous block of records; and moving the entity and the property to the contiguous block of records (optimizing a mapping of nodes of a node graph to partitions to improve edge locality while maintaining load balance within the partitions, ¶ [0036]; various dynamic rules for remapping of the nodes to different partitions are disclosed in ¶ [0081] – [0082], such as a probability relating to a gain in edge locality, a locality gain threshold, and load balancing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of English et al. and Robinson et al. with that of Presta et al. and to base the placement and allocation of the nodes on a rule from a dynamic ruleset. By doing so, the system is able to improve edge locality and maintain load balance (Presta et al. ¶ [0005], [0032]-[0033]).

However, the combination of English et al., Robinson et al., and Presta et al. does not explicitly teach the details for the steps of determining a number of records for storing the entity and the property in the graph database; and allocating the number of records in a contiguous block of records; and moving the entity and the property to the contiguous block of records. 
Shaikh et al. in the analogous field of optimization of record placement teaches:
determining a number of records for storing the entity and the property in the graph database (block allocation logic determines the number of data blocks that are to be allocated, Col. 7 lines 12-15 );
allocating the number of records in a contiguous block of records; (allocates data blocks in a manner that increases the likelihood that the data is stored contiguously, Col. 6 lines 66-67);
and moving the entity and the property to the contiguous block of records (the data movement operation causes data associated with the blocks to be defragmented and to be stored contiguously, Col. 10 lines 1-3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of English et al., Robinson et al., and Presta et al. with that of Shaikh et al. and determine a number of records for storing the entity and the property in the database; allocate the number of records in a contiguous block of records; and move the entity and the property to the contiguous block of records. By doing so, the system is able to employ the technique of defragmentation in order to address the residual fragmentation due to data being written to non-contiguous data blocks (Shaikh Col. 9 lines 42-45). This fragmentation is highly undesirable because physical co-location of data blocks that are to be accessed sequentially allows for significantly faster access than if those data blocks are not physically co-located (Shaikh et al. Col. 1 lines 60-64).

Regarding claim 2, the combination of English et al., Robinson et al., Presta et al., and Shaikh et al. teaches the computer-implemented method of claim 1, as described above. English et al. further teaches wherein identifying the entity comprises: identifying a dirty flag associated with the entity (determines whether any blocks are marked as "dirty", i.e., "to be moved", ¶ [0064] lines 5-6).  

Regarding claim 3, the combination of English et al., Robinson et al., Presta et al., and Shaikh et al. teaches the computer-implemented method of claim 2. Shaikh et al. further teaches wherein the dirty flag is associated with a weight, and wherein the weight may be based on one or more of:  an attribute of a record associated with the dirty flag; an attribute of the entity associated with the dirty flag (weighted allocation score is based on various factors such as a time at which the blocks were first written, Col. 8 lines 27 -65); 

Regarding claim 4, the combination of English et al., Robinson et al., Presta et al., and Shaikh et al. teaches the computer-implemented method of claim 1, as described above. Shaikh et al. further teaches wherein identifying the entity comprises: identifying the entity in a defragmentation queue (defragmentation list, Col. 11 line 22).  

Regarding claim 5, the combination of English et al., Robinson et al., Presta et al., and Shaikh et al. teaches the computer-implemented method of claim 1, as described above. Presta et al. further teaches wherein the dynamic ruleset is derived based on one or more of: statistical access patterns associated with the graph database, one or more policies, system configurations, system characteristics and heuristics (various dynamic rules for remapping of the nodes to different partitions are disclosed in ¶ [0081] – [0082], such as a probability relating to a gain in edge locality, a locality gain threshold, and load balancing).  

Regarding claim 7, the combination of English et al., Robinson et al., Presta et al., and Shaikh et al. teaches the computer-implemented method of claim 1, as described above. English et al. further teaches further comprising: triggering defragmentation of the graph database (FIGS. 5A and 5B collectively illustrate an example of processes … for purposes of defragmentation … The process of FIG. 5B is performed at each "consistency point"… A consistency point typically occurs … in response to a predetermined condition occurring (e.g., a specified percentage of memory is full of "dirty" data), ¶ [0062]).

claim 8, the combination of English et al., Robinson et al., Presta et al., and Shaikh et al. teaches the computer-implemented method of claim 7, as described above. English et al. further teaches wherein triggering defragmentation further comprises: identifying a number of entities to be defragmented; and comparing the number to a threshold (FIGS. 5A and 5B collectively illustrate an example of processes … for purposes of defragmentation … The process of FIG. 5B is performed at each "consistency point"… A consistency point typically occurs … in response to a predetermined condition occurring (e.g., a specified percentage of memory is full of "dirty" data), where dirty data is marked as to be moved, ¶ [0062]).

Regarding claim 9, the combination of English et al., Robinson et al., Presta et al., and Shaikh et al. teaches the computer-implemented method of claim 7, as described above. English et al. further teaches wherein triggering defragmentation further comprises: identifying a number of records to be defragmented; and comparing the number to a threshold (FIGS. 5A and 5B collectively illustrate an example of processes … for purposes of defragmentation … The process of FIG. 5B is performed at each "consistency point"… A consistency point typically occurs … in response to a predetermined condition occurring (e.g., a specified percentage of memory is full of "dirty" data), where dirty data is marked as to be moved, ¶ [0062]).  

Regarding claim 10, the combination of English et al., Robinson et al., Presta et al., and Shaikh et al. teaches the computer-implemented method of claim 7, as described above. English et al. further teaches wherein triggering defragmentation further comprises: determining that one or more conditions are satisfied (FIGS. 5A and 5B collectively illustrate an example of processes … for purposes of defragmentation … The process of FIG. 5B is performed at each "consistency point"… A consistency point typically occurs … in response to a predetermined condition occurring (e.g., a specified percentage of memory is full of "dirty" data), ¶ [0062]).

Regarding claim 11, the combination of English et al., Robinson et al., Presta et al., and Shaikh et al. teaches the computer-implemented method of claim 10, as described above. English et al. further teaches wherein determining that one or more conditions are satisfied comprises at least one of: detecting that a threshold on a defragmentation queue length is met; detecting deletions of data from one or more records; detecting expiration of a periodic time period for defragmenting;  48Docket No. 14917.3492US01 / 402762-US-NP detecting that a threshold on a fragmentation count within the graph database has been exceeded (FIGS. 5A and 5B collectively illustrate an example of processes … for purposes of defragmentation … The process of FIG. 5B is performed at each "consistency point"… A consistency point typically occurs … in response to a predetermined condition occurring (e.g., a specified percentage of memory is full of "dirty" data), ¶ [0062])); and detecting that one or more system characteristics have been met.  

Regarding claim 13, the combination of English et al., Robinson et al., Presta et al., and Shaikh et al. teaches the computer-implemented method of claim 1, as described above. The combination further teaches wherein retrieving the entity further comprises: retrieving an edge related to the entity in the graph database (Presta et al.: The optimization module 100 optimizes a mapping of nodes of a node graph to partitions in a manner that improves edge locality. Edge locality may relate to the number or percentage of edges that are within a partition, as opposed to edges between two partitions. With respect to a given partition, edge locality may relate to the number of edges that are contained within the given partition versus the number of edges that connect to a different partition. With respect to a given node, edge locality may relate to the number of edges connected to the given node and within the given node's partition versus the number of edges connecting the given node to a different ; based at least in part on a second rule of the dynamic ruleset (Presta et al.: various dynamic rules, including at least a first and a second rule, for remapping of the nodes to different partitions are disclosed in ¶ [0081] – [0082], such as a probability relating to a gain in edge locality, a locality gain threshold, and load balancing), determining a second number of records for storing the at least one entity, the edge and the property in the graph database; allocating the second number of records in a contiguous block of records; and moving the entity, the edge and the property to the contiguous block of records (Shaikh et al.: block allocation logic determines the number of data blocks that are to be allocated, Col. 7 lines 12-15; allocates data blocks in a manner that increases the likelihood that the data is stored contiguously, Col. 6 lines 66-67; the data movement operation causes data associated with the blocks to be defragmented and to be stored contiguously, Col. 10 lines 1-3 )

Regarding claim 14, the combination of English et al., Robinson et al., Presta et al., and Shaikh et al. teaches the computer-implemented method of claim 13, as described above. Presta et al. further teaches wherein the first rule and the second rule are the same (Presta et al.: various dynamic rules, including at least a first and a second rule, for remapping of the nodes to different partitions are disclosed in ¶ [0081] – [0082], such as a probability relating to a gain in edge locality, a locality gain threshold, and load balancing).

Regarding claim 15, the combination of English et al., Robinson et al., Presta et al., and Shaikh et al. teaches the computer-implemented method of claim 13, as described above. Presta et al. further teaches wherein the first rule and the second rule are different (Presta et al.: various dynamic rules, including at least a first and a second rule, for remapping of the nodes to different partitions are disclosed in ¶ [0081] – [0082], such as a probability relating to a gain in edge locality, a locality gain threshold, and load balancing).

Regarding claim 16, English et al., in the analogous art of optimization of record placement, teaches A computing device, comprising: a processing unit; and a memory, communicatively coupled to the processing unit and storing computer executable instructions that, when executed by the processing unit (processor(s) 81, FIG. 8; Software to implement the technique introduced here may be stored on a machine-readable medium, ¶ [102]), perform operations, comprising: 
identifying at least one [data block] that is to be defragmented in the [] database (determines whether any blocks are marked as "dirty", i.e., "to be moved”, ¶ [0064] lines 5-6; Also note, although English et al. does not explicitly describe graph databases and graph nodes/entities, English et al. is open-ended in the type of data structure to which the defragmentation process is applied: other types of data containers, ¶ [0005]);
retrieving the at least one [data block] in the [] database (retrieving the marked blocks, ¶ [0064]);
retrieving a [] ruleset for record placement (retrieving predetermined defragmentation policy for determination of whether any segments should be moved, ¶ [0063]);
move the at least one [data block] (dirty blocks are relocated (i.e. moved) in order to defragment a database, ¶ [0062]-[0064]).

However, English et al. does not teach a graph database and its related structural elements such as entities, and related edges.
Robinson et al., in the analogous art of graph databases, teaches a graph database along with its entities, and related edges. Robinson et al. defines a graph database: a labeled property graph has the following characteristics:  It contains nodes and relationships. Nodes contain properties (key-value pairs). Nodes can be labeled with one or more labels. Relationships are named and directed, and always have a start and end node. Relationships can also contain properties (Page 4). And Use nodes to represent entities … Use relationships both to express the connections between entities and to establish semantic context for each entity, thereby structuring the domain (Page 67). Because of the nature of a graph database, data reorganization would involve the movement of a node along with its properties. Since the edges are what provides the connection information pertaining to the node, data reorganization would involve moving the edge along with its associated node. Additionally, Robinson et al. teaches the property of graph databases that is index-free adjacency:  A database engine that utilizes index-free adjacency is one in which each node maintains direct references to its adjacent nodes. Each node, therefore, acts as a micro- index of other nearby nodes, which is much cheaper than using global indexes. It means that query times are independent of the total size of the graph, and are instead simply proportional to the amount of the graph searched (Pages 149-150). In order for the graph database to maintain the integrity of its index-free adjacency, related edges would necessarily be moved along with the node. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of English et al. with that of Robinson et al. and apply the known technique of defragmentation of any data container to the specific data container that is a graph database. Data and free space tends to become fragmented as a storage system ages. Fragmentation can be reduced by defragmenting the storage system. This results in improved read and write performance (English et al. ¶ [0005] – [0006]). 

However, the combination of English et al. and Robinson et al. does not teach based at least in part on a first rule of the dynamic ruleset: determining a number of records for storing the at least one entity and the at least one related edge in the graph database; and allocating the number of records in a contiguous block of records; and moving the at least one entity and the at least one related edge to the contiguous block of records.
Presta et al., in the analogous field of graph databases, teaches based at least in part on a first rule of the dynamic ruleset: determining a number of records for storing the at least one entity and the at least one related edge in the graph database; and allocating the number of records in a contiguous block of records; and moving the at least one entity and the at least one related edge to the contiguous block of records (optimizing a mapping of nodes of a node graph to partitions to improve edge locality while maintaining load balance within the partitions, ¶ [0036]; various dynamic rules for remapping of the nodes to different partitions are disclosed in ¶ [0081] – [0082], such as a probability relating to a gain in edge locality, a locality gain threshold, and load balancing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of English et al. and Robinson et al. with that of Presta et al. and to base the placement and allocation of the nodes on a rule from a dynamic ruleset. By doing so, the system is able to improve edge locality and maintain load balance (Presta et al. ¶ [0005], [0032]-[0033]).

However, the combination of English et al., Robinson et al., and Presta et al. does not explicitly teach the details for the steps of determining a number of records for storing the at least one entity and the at least one related edge in the graph database; and allocating the number of records in a contiguous block of records; and moving the at least one entity and the at least one related edge to the contiguous block of records. 
Shaikh et al. in the analogous field of optimization of record placement teaches:
determining a number of records for storing the entity and the property in the graph database (block allocation logic determines the number of data blocks that are to be allocated, Col. 7 lines 12-15 );
allocating the number of records in a contiguous block of records; (allocates data blocks in a manner that increases the likelihood that the data is stored contiguously, Col. 6 lines 66-67);
and move the entity and the property to the contiguous block of records (the data movement operation causes data associated with the blocks to be defragmented and to be stored contiguously, Col. 10 lines 1-3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of English et al., Robinson et al., and Presta et al. with that of Shaikh et al. and determine a number of records for storing the at least one entity and the at least one related edge in the database; allocate the number of records in a contiguous block of records; and move the at least one entity and the at least one related edge to the contiguous block of records. By doing so, the system is able to employ the technique of defragmentation in order to address the residual fragmentation due to data being written to non-contiguous data blocks (Shaikh Col. 9 lines 42-45). This fragmentation is highly undesirable because physical co-location of data blocks that are to be accessed sequentially allows for significantly faster access than if those data blocks are not physically co-located (Shaikh et al. Col. 1 lines 60-64).

Regarding claim 17, the combination of English et al., Robinson et al., Presta et al., and Shaikh et al. teaches the computing device of claim 16, as described above. Presta et al. further teaches wherein the dynamic ruleset is derived based on one or more of: statistical access patterns associated with the graph database, one or more policies, system configurations, system characteristics and heuristics (various dynamic rules for remapping of the nodes to different partitions are disclosed in ¶ [0081] – [0082], such as a probability relating to a gain in edge locality, a locality gain threshold, and load balancing).  


Regarding claim 19, the combination of English et al., Robinson et al., Presta et al., and Shaikh et al. teaches the computing device of claim 16, as described above. English et al. further teaches triggering defragmentation based on at least one of: detecting that a threshold on a defragmentation queue length is met; detecting deletions of data from one or more records; detecting expiration of a periodic time period for defragmenting; detecting that a threshold on a fragmentation count within the graph database has been exceeded (FIGS. 5A and 5B collectively illustrate an example of processes … for purposes of defragmentation … The process of FIG. 5B is performed at each "consistency point"… A consistency point typically occurs … in response to a predetermined condition occurring (e.g., a specified percentage of memory is full of "dirty" data), ¶ [0062])); and detecting that one or more system characteristics have been met.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over English et al. (US 2007/0168633), Robinson et al. (Graph Databases. Published 2015-05-04), Presta et al. (US 2015/0095348), and Shaikh et al. (US 8,762,660), and Reed et al. (US 2012/0303918).

Regarding claim 12, the combination of English et al., Robinson et al., Presta et al., and Shaikh et al. teaches the computer-implemented method of claim 11, as described above. 
However, the combination does not teach wherein at least one system characteristic comprises: adding new records to a record pool.
Reed et al., in the analogous field of defragmenting storage, teaches wherein at least one system characteristic comprises: adding new records to a record pool (when a number of spill volumes added to storage pools exceeds a threshold, defragmentation is triggered; spill volumes¶ [0014], storage pools ¶ [0041], the addition of spill volumes triggering defragmentation ¶ [0081]-[0084] and FIG. 3 steps 335, 340, and 350).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of English et al., Robinson et al., Presta et al., and Shaikh et al. with that of Reed et al. and initiate defragmentation when new records are added to a record pool. By doing so, defragmentation occurs when a threshold of fragmentation within the system is reached (Reed et al. ¶ [0011]).

Claims 6, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over English et al. (US 2007/0168633), Robinson et al. (Graph Databases. Published 2015-05-04), Presta et al. (US 2015/0095348), Shaikh et al. (US 8,762,660), and Tufekci et al. (“Partitioning Graph Databases by using Access Patterns”. Published 2015).

Regarding claim 6, the combination of English et al., Robinson et al., Presta et al., and Shaikh et al. teaches the computer-implemented method of claim 5, as described prior. 
However, the combination does not teach wherein the access patterns statistically characterize the traversal of edges from one node to another within the graph database for a plurality of queries.
Tufekci et al., in the analogous art of improving performance of graph databases, teaches wherein the access patterns statistically characterize the traversal of edges from one node to another within the graph database for a plurality of queries (Some of the edges are traversed more than the others, which means those relationships occur at the result set of queries very frequently. These edges form paths that have lengths ranging from 0 to N−1. Collecting and analyzing these paths produces access patterns, page 162).


Regarding claim 18, the combination of English et al., Robinson et al., Presta et al., and Shaikh et al. teaches the computing device of claim 17, as described prior. 
However, the combination does not teach wherein the access patterns statistically characterize the traversal of edges from one node to another within the graph database for a plurality of queries.
Tufekci et al., in the analogous art of improving performance of graph databases, teaches wherein the access patterns statistically characterize the traversal of edges from one node to another within the graph database for a plurality of queries (Some of the edges are traversed more than the others, which means those relationships occur at the result set of queries very frequently. These edges form paths that have lengths ranging from 0 to N−1. Collecting and analyzing these paths produces access patterns, page 162).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of English et al., Robinson et al., Presta et al., and Shaikh et al. with that of Tufekci et al. and to use access patterns that statistically characterize the traversal of edges from one node to another within the graph database for a plurality of queries. By doing so, the access patterns may be used as a heuristic applied to data organization in a graph database. This results in improved query performance of a system (Tufekci et al., page 175).

claim 20, English et al., in the analogous art of optimization of record placement, teaches A computer storage medium (Software to implement the technique introduced here may be stored on a machine-readable medium, ¶ [102]) storing computer executable instructions for defragmenting data in a graph database, the instructions when executed by at least one processing unit (processor(s) 81, FIG. 8), cause the at least one processing unit to:
identify at least one [data block] that is to be defragmented in the [] database (determines whether any blocks are marked as "dirty", i.e., "to be moved”, ¶ [0064] lines 5-6; Also note, although English et al. does not explicitly describe graph databases and graph nodes/entities, English et al. is open-ended in the type of data structure to which the defragmentation process is applied: other types of data containers, ¶ [0005]);
retrieve the at least one [data block] in the [] database (retrieving the marked blocks, ¶ [0064]);
retrieve a [] ruleset for record placement (retrieving predetermined defragmentation policy for determination of whether any segments should be moved, ¶ [0063]);
move the at least one [data block] (dirty blocks are relocated (i.e. moved) in order to defragment a database, ¶ [0062]-[0064]).

However, English et al. does not teach a graph database and its related structural elements such as entities, and related edges.
Robinson et al., in the analogous art of graph databases, teaches a graph database along with its entities, and related edges. Robinson et al. defines a graph database: a labeled property graph has the following characteristics:  It contains nodes and relationships. Nodes contain properties (key-value pairs). Nodes can be labeled with one or more labels. Relationships are named and directed, and always have a start and end node. Relationships can also contain properties (Page 4). And Use nodes to represent entities … Use relationships both to express the connections between entities and to establish semantic context for each entity, thereby structuring the domain (Page 67). Because of the nature of a graph database, data reorganization would involve the movement of a node along with its properties. Since the edges are what provides the connection information pertaining to the node, data reorganization would involve moving the edge along with its associated node. Additionally, Robinson et al. teaches the property of graph databases that is index-free adjacency:  A database engine that utilizes index-free adjacency is one in which each node maintains direct references to its adjacent nodes. Each node, therefore, acts as a micro- index of other nearby nodes, which is much cheaper than using global indexes. It means that query times are independent of the total size of the graph, and are instead simply proportional to the amount of the graph searched (Pages 149-150). In order for the graph database to maintain the integrity of its index-free adjacency, related edges would necessarily be moved along with the node. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of English et al. with that of Robinson et al. and apply the known technique of defragmentation of any data container to the specific data container that is a graph database. Data and free space tends to become fragmented as a storage system ages. Fragmentation can be reduced by defragmenting the storage system. This results in improved read and write performance (English et al. ¶ [0005] – [0006]). 

However, the combination of English et al. and Robinson et al. does not teach based at least in part on a first rule of the dynamic ruleset: determine a number of records for storing the at least one entity and the at least one related edge in the graph database; and allocate the number of records in a contiguous block of records; and move the at least one entity and the at least one related edge to the contiguous block of records.
based at least in part on a first rule of the dynamic ruleset: determine a number of records for storing the at least one entity and the at least one related edge in the graph database; and allocate the number of records in a contiguous block of records; and move the at least one entity and the at least one related edge to the contiguous block of records (optimizing a mapping of nodes of a node graph to partitions to improve edge locality while maintaining load balance within the partitions, ¶ [0036]; various dynamic rules for remapping of the nodes to different partitions are disclosed in ¶ [0081] – [0082], such as a probability relating to a gain in edge locality, a locality gain threshold, and load balancing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of English et al. and Robinson et al. with that of Presta et al. and to base the placement and allocation of the nodes on a rule from a dynamic ruleset. By doing so, the system is able to improve edge locality and maintain load balance (Presta et al. ¶ [0005], [0032]-[0033]).

However, the combination of English et al., Robinson et al., and Presta et al. does not explicitly teach the details for the steps of determine a number of records for storing the at least one entity and the at least one related edge in the graph database; and allocate the number of records in a contiguous block of records; and move the at least one entity and the at least one related edge to the contiguous block of records. 
Shaikh et al. in the analogous field of optimization of record placement teaches:
determine a number of records for storing the entity and the property in the graph database (block allocation logic determines the number of data blocks that are to be allocated, Col. 7 lines 12-15);
allocate the number of records in a contiguous block of records; (allocates data blocks in a manner that increases the likelihood that the data is stored contiguously, Col. 6 lines 66-67);
and move the entity and the property to the contiguous block of records (the data movement operation causes data associated with the blocks to be defragmented and to be stored contiguously, Col. 10 lines 1-3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of English et al., Robinson et al., and Presta et al. with that of Shaikh et al. and determine a number of records for storing the at least one entity and the at least one related edge in the database; allocate the number of records in a contiguous block of records; and move the at least one entity and the at least one related edge to the contiguous block of records. By doing so, the system is able to employ the technique of defragmentation in order to address the residual fragmentation due to data being written to non-contiguous data blocks (Shaikh Col. 9 lines 42-45). This fragmentation is highly undesirable because physical co-location of data blocks that are to be accessed sequentially allows for significantly faster access than if those data blocks are not physically co-located (Shaikh et al. Col. 1 lines 60-64).

However, the combination of English et al., Robinson et al., Presta et al, and Shaikh et al. does not teach wherein the dynamic ruleset is derived based on access patterns associated with the graph database.
Tufekci et al., in the analogous art of improving performance of graph databases, teaches wherein the dynamic ruleset is derived based on access patterns associated with the graph database (Some of the edges are traversed more than the others, which means those relationships occur at the result set of queries very frequently. These edges form paths that have lengths ranging from 0 to N−1. Collecting and analyzing these paths produces access patterns, page 162).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of English et al., Robinson et al., Presta et al., and 


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624.  The examiner can normally be reached on Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        02/12/2021

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156